DETAILED ACTION 
The present application, filed on 6/28/2016 is being examined under the AIA  first inventor to file provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 3/2/2021. 
a.  Claims 1, 3-6, 21-23, 25, 28 are amended
b.  Claims 2, 12-20 are cancelled 

Overall, Claims 1, 3-11, 21-29 are pending and have been considered below.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 3/2/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel/,422 F.2d 438,164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 3-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of Patent No. 10,270,839. Although the conflicting claims are not identical, they are not patentably distinct from each other because they differ merely in terminology, nonfunctional descriptive material, intended use, etc. 

Claims 1 and 3-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13 and 14 of copending Application No. 15/582,251. Although the conflicting claims are not identical, they are not patentably distinct from each other because they differ merely in terminology, nonfunctional descriptive material, intended use, etc. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 21-29 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 21 and Claim 28 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 21, 28) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: generating a second content collection comprising a second plurality of content elements; generating a presentation order for the second plurality of content elements; determining an advertising element placement within the presentation order; generating an adjusted presentation order. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing advertisements along with organic content into a content feed. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of advertising, marketing, sales activities or behaviors, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (i) the remaining claim elements of the independent claims are directed to: receiving a plurality of content elements; generating a first content collection comprising the first plurality of content elements and at least a first advertising element; receiving a first request for the first content collection; transmitting the first content collection; receiving display time data. These claim elements amount to no more than insignificant extra-solution activity (MPEP 2106.05(g)).  
(ii) Additionally recited claim elements are: the content message; the display time. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 
(iii) The recited computing elements,  i.e. memory; processors are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(i) Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, the remaining claim elements of the independent claims are directed to: receiving a plurality of content elements; generating a first content collection comprising the first plurality of content elements and at least a first advertising element; receiving a first request for the first content collection; transmitting the first content collection; receiving display time data. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, receiving a plurality of content elements; generating a first content collection comprising the first plurality of content elements and at least a first advertising element are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea, while receiving display time data; adjusting the presentation order for a second content collection are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(ii) Furthermore, the independent claims contain descriptive limitations, such as describing the nature, structure and/or content of: the content message; the display time. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(iii) After stripping away the abstract idea claim elements, the only remaining elements of the independent claims are claim elements directed to memory; processors. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 3 (which is repeated in Claim 22) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: generating the presentation order for the second content collection; transmitting the second content collection. Dependent Claim 4 (which is repeated in Claim 23) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining from the display time data that a content display time to advertising display time ratio is above the threshold target; shifting the placement of the second advertising element. Dependent Claim 5 (which is repeated in Claim 24) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining from the display time data that a content display time to advertising display time ratio is above the threshold target; scheduling a third advertising element for display directly following the second advertising element. Dependent Claim 6 (which is repeated in Claim 25) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: adjusting a number of advertising elements per content element. Dependent Claim 7 (which is repeated in Claim 26) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting the second content collection to the first client device; receiving, from the first client device, second display time data; adjusting a second presentation order for a third content collection. Dependent Claim 8 (which is repeated in Claim 27) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: selecting the third content collection. Dependent Claim 9 (which is repeated in Claim 29) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting the first content collection; receiving associated display time data; adjusting a baseline presentation order. Dependent Claim 10 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: transmitting the associated display time data; receiving a set of display order data. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

Dependent Claim 11 is not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these non-positively recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the first content collection; the second content collection. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig17, fig18 and [0036]-[0046], [0156]-[0164] including among others: operator device; client device; system server; network; processor; memory; I/O components; devices. 

When the dependent claims are considered as a whole, as a combination, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1, 3-11, 21-29 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, 21-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yu et al (US 2016/0291914), in view of Hegeman et al (US 2014/0019261), in further view of Chakraborty et al (US 2016/0027061).  
Regarding Claims 1, 21, 28 – Yu discloses: A server computer device comprising: a memory configured to store a first plurality of content elements from a plurality of content sources received from a plurality of client devices via corresponding content messages, each content message comprising an associated content element of the first plurality of content elements; one or more processors coupled to the memory and configured to perform operations comprising: {see at least fig2, rc210, rc230, rc240, [0022]-[0025] processor, memory, content elements}    
receiving, at a server computer, a first plurality of content elements from a plurality of content sources via corresponding content messages, each content message comprising an associated content element of the first plurality of content elements; {see at least fig4, rc405, [0052]; fig5, rc505, [0065] plurality of content items/elements}  
generating a first content collection comprising the first plurality of content elements and at least a first advertising element; {see at least fig4, rc420, rc425, [0057]-[0062] ; fig5, rc520, rc525, [0069]-[0073] generating/presenting content collections}  
processing, a first request for the first content collection from a first client device; {see at least fig2, rc230, [0033]-[0034] receive content request, present news feed (i.e. content feed)}   
transmitting, to the first client device, the first content collection; {see at least fig2, rc230, [0033]-[0034] receive content request, present news feed (i.e. content feed)}   
generating a second content collection comprising a second plurality of content elements and at least a second advertising element; {see at least fig4, rc420, rc425, [0057]-[0062] ; fig5, rc520, rc525, [0069]-[0073] generating/presenting content collections (the plural – content collections – to a second content collection as well}  
generating a presentation order for the second plurality of content elements of the second content collection, {see at least [0006] determining/adjusting presentation in different positions; fig2, rc230, [0034] order of items; fi3, [0047]-[0052] changing the order, different order positions; [0009]-[0010] content items in different positions; [0034], [0036]}  

Yu does not disclose, however, Hegeman discloses:  
receiving, from the first client device, display time data associated with the first plurality of content elements and the first advertising element, the display time data comprising at least a first content display time and an first advertising display time for the first client device since a start time; {see at least fig7, [0079] 5% to 10% sponsored stories within a period of time}  
determining an advertising element placement of the second advertising element within the presentation order based on the display time data and a time threshold ratio associated with an increased number of content elements within the second plurality of content elements; {see at least fig7, [0079]-[0080] display time ratios, percentage approaching threshold value (reads on display time); display time ratios; threshold for ratios}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yu to include the elements of Hegeman. One would have been motivated to do so, in order to provide the media publisher with the most economical solution.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Yu evidently discloses presenting content collections with advertising.  Hegeman is merely relied upon to illustrate the functionality of a content vs advertising ratio in the same or similar context.  As best understood by Examiner, since both presenting content collections with advertising, as well as a content vs advertising ratio are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Yu, as well as Hegeman would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Yu / Hegeman. 

Yu, Hegeman does not disclose, however, Chakraborty discloses: 
generating an adjusted presentation order for the second plurality of content items based on the advertising element placement. {see at least fig3A-fig3C, [0042]-[0048] alternative positions for advertisements}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yu, Hegeman to include the elements of Chakraborty.  One would have been motivated to do so, in order to optimize content presentation.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Yu, Hegeman evidently discloses presenting content collections with advertising.  Chakraborty is merely relied upon to illustrate the functionality of shifting the placement position of a display in the same or similar context.  As best understood by Examiner, since both presenting content collections with advertising, as well as shifting the placement position of a display are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Yu, Hegeman, as well as Chakraborty would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Yu, Hegeman / Chakraborty.

Regarding Claims 3, 22 – Yu, Hegeman, Chakraborty discloses the limitations of Claims 1, 11. Yu further discloses:  
generating the presentation order for the second content collection prior to receiving the display time data; and {see at least [0006] order of content items to be presented (no display data has been received so far)}  
transmitting the second content collection from the server computer to the first client device. {see at least fig4, rc420, rc425, [0057]-[0062] ; fig5, rc520, rc525, [0069]-[0073] generating/presenting content collections}   

Regarding Claims 4, 23 – Yu, Hegeman, Chakraborty discloses the limitations of Claims 3, 22. Hegeman further discloses:  
determining from the display time data that a content display time to advertising display time ratio is above a threshold target; and {see at least fig7, [0079]-[0080] display time ratios, percentage approaching threshold value (reads on display time); display time ratios; threshold for ratios}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yu, Hegeman, Chakraborty to include additional elements of Hegeman.  One would have been motivated to do so, in order to optimize content presentation. In the instant case, Yu, Hegeman, Chakraborty evidently discloses presenting content collections with advertising.  Hegeman is merely relied upon to illustrate the additional functionality of checking the content vs advertisement ratio has hit a threshold in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Chakraborty further discloses: 
shifting the second advertising element to an earlier position in the presentation order for the second content collection.  {see at least fig3A-fig3C, [0042]-[0048] alternative positions for advertisements}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yu, Hegeman, Chakraborty to include additional elements of Chakraborty.  One would have been motivated to do so, in order to optimize content presentation.  In the instant case, Yu, Hegeman, Chakraborty evidently discloses presenting content collections with advertising.  Chakraborty is merely relied upon to illustrate the additional functionality of shifting the placement position of a display in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 5, 24 – Yu, Hegeman, Chakraborty discloses the limitations of Claims 3, 22. Hegeman further discloses:  
determining from the display time data that a content display time to advertising display time ratio is above the threshold target; and {see at least fig7, [0079]-[0080] display time ratios, percentage approaching threshold value (reads on display time); display time ratios; threshold for ratios} 
scheduling a third advertising element for display directly following the second advertising element. {see at least [0061] thresholds distance between consecutive advertisements (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner construes the distance as being adjacency}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yu, Hegeman, Chakraborty to include additional elements of Hegeman.  One would have been motivated to do so, in order to improve publisher’s revenue.  In the instant case, Yu, Hegeman, Chakraborty evidently discloses presenting content collections with advertising.  Hegeman is merely relied upon to illustrate the additional functionality of scheduling consecutive advertisings in the presented collection in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 6, 25 – Yu, Hegeman, Chakraborty discloses the limitations of Claims 1, 11. Yu further discloses:  
adjusting a number of advertising elements per content element for the second content collection.  {see at least [0006] determining/adjusting presentation in different positions; fig2, rc230, [0034] order of items; fi3, [0047]-[0052] changing the order, different order positions; [0009]-[0010] content items in different positions; [0034], [0036]}   

Regarding Claims 7, 26 – Yu, Hegeman, Chakraborty discloses the limitations of Claims 6, 26. Yu further discloses:  
transmitting the second content collection to the first client device after adjusting the presentation order; {see at least fig2, rc230, [0033]-[0034] receive content request, present news feed (i.e. content feed) (multiple collections reads on first collection as well)}  
adjusting a second presentation order for a third content collection based on the second display time data. {see at least [0006] determining/adjusting presentation in different positions; fig2, rc230, [0034] order of items; fi3, [0047]-[0052] changing the order, different order positions; [0009]-[0010] content items in different positions; [0034], [0036]}     

Hegeman further discloses:  
receiving, from the first client device, second display time data associated with display of the second plurality of content elements and the second advertising element; and {see at least fig7, [0079] 5% to 10% sponsored stories within a period of time}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yu, Hegeman, Chakraborty to include additional elements of Hegeman.  One would have been motivated to do so, in order to optimize presentation order for highest benefits.  In the instant case, Yu, Hegeman, Chakraborty evidently discloses presenting content collections with advertising.  Hegeman is merely relied upon to illustrate the additional functionality of adjusting presentation order in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 8, 27 – Yu, Hegeman, Chakraborty discloses the limitations of Claims 7, 26. Yu further discloses:  
selecting the third content collection from a plurality of content collections based, at least in part, on the second display time data. {see at least fig2, rc230, [0033]-[0034] receive content request, present news feed (i.e. content feed); [0006] determining/adjusting presentation in different positions; fig2, rc230, [0034] order of items; fi3, [0047]-[0052] changing the order, different order positions; [0009]-[0010] content items in different positions; [0034], [0036]}   

Regarding Claims 9, 29 – Yu, Hegeman, Chakraborty discloses the limitations of Claims 1, 28. Yu further discloses:  
transmitting, from the server computer to a plurality of client systems, the first content collection; {see at least fig2, rc230, [0033]-[0034] receive content request, present news feed (i.e. content feed) (multiple collections reads on first collection as well)}  
adjusting, based on the associated display time data from the plurality of clients, a baseline presentation order for the first content collection.  {see at least [0006] determining/adjusting presentation in different positions; fig2, rc230, [0034] order of items; fi3, [0047]-[0052] changing the order, different order positions; [0009]-[0010] content items in different positions; [0034], [0036]}   

Hegeman further discloses:  
receiving, from each client system of the plurality of client systems, associated display time data; and {see at least fig7, [0079] 5% to 10% sponsored stories within a period of time}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yu, Hegeman, Chakraborty to include additional elements of Hegeman.  One would have been motivated to do so, in order to optimize content presentation.  In the instant case, Yu, Hegeman, Chakraborty evidently discloses presenting content collections with advertising.  Hegeman is merely relied upon to illustrate the additional functionality of providing display time data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 10 – Yu, Hegeman, Chakraborty discloses the limitations of Claim 9. Yu further discloses:  
receiving, from the operator device, a set of display order data; {see at least fig5, rc525, rc530, [0070] display order data determined}  
wherein the baseline presentation order for the first content collection is adjusted, at least in part, using the set of display order data from the operator device.  {see at least [0009]-[0010] different positions, modifier by position discount}  

Hegeman further discloses:  
transmitting, from the server computer to an operator device, the associated display time data; and {see at least fig7, [0079] 5% to 10% sponsored stories within a period of time}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yu, Hegeman, Chakraborty to include additional elements of Hegeman.  One would have been motivated to do so, in order to optimize content presentation.  In the instant case, Yu, Hegeman, Chakraborty evidently discloses presenting content collections with advertising.  Hegeman is merely relied upon to illustrate the additional functionality of providing display time data in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claim 11 – Yu, Hegeman, Chakraborty discloses the limitations of Claim 1. Yu further discloses:  
	wherein the first content collection and the second content collection are associated with a shared location or content type as part of a live story.  {see at least fig4, rc420, rc425, [0057]-[0062] ; fig5, rc520, rc525, [0069]-[0073] generating/presenting content collections; [0006] news feed story (reads on live story; [0032]; [0034], [0036]; [0042]}  


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20130311575 A1	US-PGPUB SYSTEMS AND METHODS FOR RECEIVING MULTIPLE USER MESSAGES THAT IDENTIFY A MEDIA ASSET SEGMENT POSITION  Woods; Thomas Steven et al.
US 20160358229 A1	US-PGPUB  Selecting Content for Presentation to Social Networking System Users Based On User Engagement with Content  Bhalgat; Anand Sumatilal et al.
US 20160027061 A1	US-PGPUB  Repositioning Previously Presented Content Items For Presentation To A User Via An Updated News Feed  Chakraborty; Tanmoy et al.
US 20150106191 A1	US-PGPUB  Adjusting Reserve Prices For Advertisements Presented To Social Networking System Users  Ge; Hong et al.
US 20150278850 A1	US-PGPUB  MEMBER ENGAGEMENT MULTI-OBJECTIVE OPTIMIZATION IN A SOCIAL NETWORK	Chatterjee; Shaunak et al.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. 

Examiner respectfully disagrees in both regards.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “The amended claim features of claim 1 solve issues rooted in computer technology in order to overcome a problem specifically arising in the realm of computing networks.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Resolving issues rooted in computer technology is the necessary, but not the sufficient condition for transforming a judicial exception (see 2019 PEG)  
Applicant argues that the claims are patent-eligible because they are directed to an Internet-centric problem. Examiner respectfully disagrees. The Applicant has not identified the "Internet-centric problem" that the claimed invention allegedly looks to solve. Applicant argues that the claims are patent-eligible because the system involves "issues rooted in computer technology." Limitations that link the use of a judicial exception to a particular technological environment or field of use do not qualify as "significantly more," and do not transform the judicial exception into patent-eligible subject matter. The Supreme Court has stated expressly that simply executing an abstract concept on a computer does not render a computer "specialized," nor does it automatically transform a patent-ineligible claim into a patent-eligible one. A review of the current disclosure merely suggests that the claimed invention seeks to solve a need for a system that creates automated advertising with the presentation of media collections. 

Applicant submits “The amended features are integrated into a practical application by improving and rendering graphical elements in online advertising.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology. The claims appear directed to an improvement to automated advertising with the presentation of media collections. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically generate automated advertising with the presentation of media collections (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to explicitly discuss an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art automated advertising with the presentation of media collections engines. In spite of disclosing at [0029], [0134, [0139] of the specification some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art automated advertising with the presentation of media collections engines. The original disclosure therefore does not suggest that the particular automated advertising with the presentation of media collections engine structures being claimed is an improvement over prior art systems. The fact that the disclosure failed to identify a problem and the fact that the original disclosure fails to indicate how or why the claimed arrangement of system elements enables an improvement suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).

It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits “The combination of Yu and Hegeman fail to teach or suggest at least "determining an advertising element placement associated with the second advertising element within the presentation order, the advertising element placement is based on the display time data and a time threshold ratio associated with an increasing number of content elements within the second plurality of content elements; and generating an adjusted presentation order based on the advertising element placement," as recited in amended independent claim 1 (and similarly recited in independent claims 21 and 28).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. . Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. 
Regardless, Hegeman discloses:   
determining an advertising element placement of the second advertising element within the presentation order based on the display time data and a time threshold ratio associated with an increased number of content elements within the second plurality of content elements; {see at least fig7, [0079]-[0080] display time ratios, percentage approaching threshold value (reads on display time); display time ratios; threshold for ratios}

Chakraborty discloses:  
generating an adjusted presentation order for the second plurality of content items based on the advertising element placement. {see at least fig3A-fig3C, [0042]-[0048] alternative positions for advertisements}  

Therefore, Hegeman, Chakraborty discloses the claim elements.   

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments and by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622